SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT Pursuant to Section 15(d) of the Securities and Exchange Act of 1934 x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-13585 A. Full title of the Plan and the address of the Plan, if different from that of the issuer named below: CoreLogic, Inc. 401(k) Savings Plan B. Name of issuer of the securities held pursuant to the Plan and the address of its principal executive office: CoreLogic, Inc. 4 First American Way Santa Ana, California 92707 Table of Contents Page Report of Independent Registered Certified Public Accounting Firm 3 Financial Statements Statements of Net Assets Available for Benefits 4 Statement of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6 Supplemental Schedule Schedule I:Schedule H, Line 4i:Schedule of Assets (Held at End of Year) 14 Signature 15 Consent of Independent Registered Certified Public Accounting Firm * All other schedules required by the Department of Labor Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. 2 Table of Contents Report of Independent Registered Certified Public Accounting Firm To the Participants and Administrator of CoreLogic, Inc. 401(k) Savings Plan In our opinion, the accompanying statements of net assets available for benefits and the related statement of changes in net assets available for benefits present fairly, in all material respects, the net assets available for benefits of CoreLogic, Inc. 401(k) Savings Plan (the “Plan”) at December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ PricewaterhouseCoopers LLP Tampa, Florida June 29, 2010 3 Table of Contents CoreLogic, Inc. 401(k) Savings Plan Statements of Net Assets Available for Benefits At December 31, 2009 and 2008 Assets Investments, at fair value $ $ Participant loans Total investments Receivables: Dividends Employer contributions - Total receivables Total assets Liabilities Excess contributions payable Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 4 Table of Contents CoreLogic, Inc. 401(k) Savings Plan Statementof Changes in Net Assets Available for Benefits At December 31, 2009 Additions Net appreciation in fair value of investments $ Interest and dividend income Total investment income Contributions: Participants Rollover Total contributions Total additions Deductions Benefits paid to participants ) Administrative expenses ) Total deductions ) Increase in net assets Transfer of assets Net Assets Available for Benefits Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. 5 Table of Contents CoreLogic, Inc. 401(k) Savings Plan Notes to Financial Statements December 31, 2009 1. Description of the Plan The following description of the CoreLogic, Inc. 401(k) Savings Plan (the “Plan”) provides only general information. Participants should refer to the Plan document for a more complete description of the Plan’s provisions. General Effective January 1, 2004, the First Advantage Corporation (“First Advantage”), which was then a publicly traded subsidiary of The First American Corporation ("First American")created the Plan, which was originally named the First Advantage Corporation 401(k) Savings Plan.Prior to January 1, 2004, employees ofFirst Advantagewere eligible to participate in The First American Corporation 401(k) Savings Plan (the “First American Plan”), which was available to substantially all employees of First American and its subsidiaries.All employees ofFirst Advantagewho participated in the First American Plan and their related plan assets were transferred into the Plan. In November 2009, First American completed the acquisition of all outstanding shares of First Advantage.Participation in the Plan was not affected. All First Advantage common shares were tendered to First American in exchange for First American common shares. On June 1, 2010, First American separated its financial services companies from its information solutions companies via a spin-off transaction, resulting in two separate publicly traded entities. The financial services companies were spun-off into a new publicly traded, New York Stock Exchange-listed company called First American Financial Corporation (“FAFC”).In connection with the spin-off, ownership of the “First American” name and trademarks were transferred to FAFC as was the trading symbol FAF. Concurrently with the FAFC spin-off, First American changed its name by merging into its subsidiary, CoreLogic, Inc.(“CoreLogic” or the “Company”) and changed its trading symbol to CLGX. Effective February 23, 2010, the name of the First Advantage Corporation 401(k) Plan was changed to the First American Information Solutions Company 401(k) Plan.In April 2010, the name of the Planwas changedto CoreLogic, Inc 401(k) Savings Plan. All employees oftheFirst American information solutions companies who participated in The First American Corporation 401(k) Saving Plan (the “First American Plan”) and their related assets were transferred into the Plan on February 23, 2010, as part of the transaction. The Plan is a defined contribution profit sharing plan covering employees of adopting employers and subsidiaries greater than 50% owned by the Company. An employee is eligible to participate in the Plan if the employee is at least 21 years of age (effective February 23, 2010, age 18) and has been employed by the Company for at least 30 days. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). A participant may direct contributions in 1% increments to any of twenty-six investment options.Participants may change their investment options daily. The Plan’s trustee and record keeper are Fidelity Management Trust Company and Fidelity Investments Institutional Operations Company, respectively. Contributions Participants classified as non-highly compensated may contribute from 1% to 60% of pretax annual compensation.Participants classified as highly compensated may contribute from 1% to 15% of pretax annual compensation.Contributions are subject to Internal Revenue Service (“IRS”) limitations. 6 Table of Contents CoreLogic, Inc. 401(k) Savings Plan Notes to Financial Statements December 31, 2009 Discretionary matching amounts may be contributed by the Company at the discretion of the Company’s Board of Directors. The Company did not make a matching contribution for the year ended December 31, 2009. Participants may also roll over distributions from other qualified 401(k) plans or Rollover (“Conduit”) Individual Retirement Accounts. The Plan, as required by the IRS Code, performs an annual test to ensure that highly compensated participants, as defined by ERISA, are not disproportionately favored under the Plan versus non-highly compensated individuals.The Plan failed the test as of December 31, 2009 and 2008.During 2009 and 2008, excess contributions from highly compensated participants were made to the Plan.In March 2010 and 2009, the Plan made reimbursements of excess contributions and related earnings to highly compensated participants to maintain compliance with the IRS Code in the amount of $195,074 and $17,654, respectively. Participant Accounts Participant account activity may include a participant’s own contributions, any Company contributions, investment earnings or losses, and a quarterly account maintenance fee. Allocations of Company contributions are based on participant compensation and participant contributions to the Plan. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in their contributions and the Company’s contributions, plus actual earnings thereon. Payment of Benefits The Plan allows for participant withdrawals in lump sum upon retirement, death, disability, termination or attainment of the eligible age as defined by the Plan. Participants may also withdraw from their account balances, as defined by the Plan, in the event of financial hardship, which is determined pursuant to the provisions of the IRS Code; and from any amounts rolled over from a 401(k) plan or Rollover (“Conduit”) Individual Retirement Account. Loans Participants may borrow a portion of their account balance pursuant to rules and procedures established by the Plan’s administrative committee. The amount borrowed may not exceed the lesser of 50% of the value of the participant’s account balance or $50,000.Participants may have only one loan outstanding at a time. Transfers During 2009, there was a total of $1,754 in assets transferred into the Plan from the First American Plan. 2. Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America (“GAAP”). 7 Table of Contents CoreLogic, Inc. 401(k) Savings Plan Notes to Financial Statements December 31, 2009 Investment Valuation and Income Recognition Investments in mutual funds are valued at the net asset values of the underlying funds and common stock are stated at quoted market prices (except for the Fidelity Equity Index Pool Fund investments which are public investment vehicles valued using the net asset value ("NAV") provided by the administrator of the fund.). Security transactions are accounted for on the date securities are purchased or sold (trade date). Dividend income is recorded in the participant accounts on the ex-dividend date. Interest income is recognized on an accrual basis as earned. The Plan presents in the statement of changes in net assets available for benefits the net appreciation (depreciation) in the fair value of its investments which consists of the realized gains (losses) and the unrealized appreciation (depreciation) on those investments. Payment of Benefits Benefits are recorded when paid. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Plan’s management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts in the statement of changes in net assets available for benefits during the reporting period. Actual results could differ from those estimates. Risks and Uncertainties The Plan provides for various investment options in any combination of stocks, mutual funds and other investment securities. Investment securities are exposed to various risks such as interest rate, market and credit risk. Due to the level of risk associated with certain investment securities and the level of uncertainty related to changes in the value of investment securities, it is at least reasonably possible that changes in circumstances in the near term would materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits and the statement of changes in net assets available for benefits. 3. Fair Value Measurements GAAP defines fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.When determining the fair value measurements for assets and liabilities required to be recorded at fair value, the Plan considers the principal or most advantageous market in which it would transact and considers assumptions that market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of nonperformance. GAAP also establishes a fair value hierarchy that requires the Plan to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement.GAAP establishes three levels of inputs that may be used to measure fair value: · Level 1:quoted prices in active markets for identical assets or liabilities; 8 Table of Contents CoreLogic, Inc. 401(k) Savings Plan Notes to Financial Statements December 31, 2009 · · Level 2:inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices in active markets for similar assets or liabilities, quoted prices for identical or similar assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities; or · Level 3:unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Investments Measured at Fair value on a Recurring Basis The following tables present the financial assets the Plan measures at fair value on a recurring basis, based on such fair value hierarchy: Fair Value Measurements Total Fair Using Input Type Value as of Level 1 Level 2 Level 3 December 31, 2009 Money market funds $ $
